IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-42,963-03


                    EX PARTE ANTHONY DEVON WRIGHT, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. FR43360 IN THE 264TH DISTRICT COURT
                              FROM BELL COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of burglary of a

habitation and sentenced to life imprisonment.

        On, April 2, 2014, this Court dismissed this application as a subsequent application barred

by Article 11.07, Section 4 of the Texas Code of Criminal Procedure. Upon further consideration,

this Court has determined that the dismissal was erroneous, because Applicant raised a meritorious

double jeopardy claim based on newly available law. This Court is also withdrawing its dismissal
                                                                                                   2

of a companion application, and vacating the conviction and sentence in that case as barred by the

Constitutional prohibition on double jeopardy. The conviction and sentence in this case, however,

remain in effect. Therefore, this Court withdraws its previous dismissal of this application, and now

denies relief on this application.




Filed: September 24, 2014
Do not publish